Citation Nr: 0810726	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-10 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin 
condition due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970 and from September 1974 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which determined that new and 
material evidence had not been received to reopen the 
veteran's claims for entitlement to service connection for 
PTSD and chloracne.  Thereafter, jurisdiction of the case was 
transferred to the RO in Wilmington, Delaware.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the case was last before the Board in February 2006, it 
was remanded for a hearing with a Decision Review Officer 
(DRO).  Thereafter, in an August 2006 letter, the RO informed 
the veteran that a DRO hearing had been scheduled for October 
6, 2006.  Unfortunately, the letter was sent to the wrong 
address.  Consequently, the veteran did not appear for the 
hearing and the case was returned to the Board.  The veteran 
never withdrew his hearing request and in the February 2007 
informal hearing presentation, the veteran's representative 
indicated that the veteran still wishes to attend a DRO 
hearing.  Therefore, the case must again be remanded in order 
to schedule a hearing.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the July 
2003 letter did not provide sufficient information to comply 
with Kent.  Thus, the RO should send the veteran and his 
representative a corrective VCAA letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) and includes a description of the evidence 
needed to substantiate the claim for service connection for 
PTSD and chloracne based on new and material evidence by 
informing him of the elements required to establish service 
connection that were found insufficient in the prior denial.  
In this case, the veteran's claim was originally denied by 
the Board in 1982 as the evidence was against a finding that 
he suffered from PTSD.  His claim for a skin condition 
including chloracne was denied in 1997 because there was no 
evidence of a chronic skin condition while on active duty and 
no evidence of chloracne within one year from last exposure 
to herbicides.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to whether new and material 
evidence has been submitted sufficient to 
reopen the veteran's previously denied 
claims for service connection for PTSD and 
a skin condition due to herbicide 
exposure.  The notice should also address 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials, as outline by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  The RO should schedule the veteran for 
a hearing before a Decision Review Officer 
at the RO, and notify the veteran of such 
at the correct address.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claims on appeal.  
If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



